Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive. The examiner asked in the interview to make it clear that all of the containers are “within” the same front-end device.  The term “of the” does not have the same meaning as the term “within”. For example, a person of the house can be someone employed by the house, from the house, associated with the house, etc.  Whereas, a person within the house is someone inside the house. Replacing the terms “of the” with the term “within” will overcome the previous grounds of rejection, but will also require further search and consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-10, 12-16, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 10,484,334) hereafter Lee in view of Baldwin et al (US 2018/0081719) hereafter Baldwin.
1. Lee discloses a front-end device, comprising: 
a memory; and one or more processors (fig 3 and corresponding text) configured to: 
receive, by a firewall module of the front-end device and from a monitor module of the front-end device, information that identifies a deployment of a proxy module to the front-end device (col 16, 56-col 17, 59, application profile module is responsible for receiving, accessing, defining, or obtaining an application profile for an application to be deployed in a cloud-computing environment … firewall rules generator is responsible for analyzing, parsing, or examining the application profile (including the security policies) and cloud chamber definition in order to generate firewall rules for all VMs; see also col 26, 18-44);
receive, by the firewall module of the front-end device, information that identifies a configuration of an interface of the proxy module of the front-end device (col 6, 49-59, third tier is an application server 407. There may be multiple application servers. In an implementation, the application server provides the user interfaces to the database servers. By way of example, the application server may be a web application server on the Internet or any other network. The application server may also be a virtual database server or a virtual directory server. The application server may provide user-friendly mechanisms and interfaces for accessing the database through the database servers. In an implementation, a web browser 409 is utilized to access the application server.; col 16, 56-col 17, 59, see above), 
the proxy module being configured to transfer network traffic between a user device and a back-end device (col 16, 56-col 17, 20, application profile module is responsible for receiving, accessing, defining, or obtaining an application profile for an application to be deployed in a cloud-computing environment. The application profile specifies a configuration of cloud resources and application components along with the computing flow information on how the resources are communicating among them), and 
the firewall module including a self-contained execution environment (col 17, 31-59, firewall rules generator is responsible for analyzing, parsing, or examining the application profile; col 5, 45-col 6, 4, computer software product may be independent application [an application has a private set of run-time resources otherwise known as a self-contained environment]); and 
configure, by the firewall module of the front-end device and based on the information that identifies the configuration of the interface, a firewall within the front-end device to enable network traffic to be transferred between the user device and the back-end device via the interface (col 17, 31-59, firewall rules generator is responsible for analyzing, parsing, or examining the application profile (including the security policies) and cloud chamber definition in order to generate firewall rules for all VMs. The generator can deploy, distribute, send, or transmit 740 the firewall rules to each computing resource (e.g., virtual machine) in a cloud chamber), 
the proxy module to provide, to the back-end device, network traffic via the interface to enable the user device to access the back-end device (col 17, 31-59, The firewall enforcer at a virtual machine is responsible for enforcing the firewall rules that have been distributed to the virtual machine. The enforcer inspects, at a respective virtual machine, network traffic with respect to the virtual machine to determine whether the traffic should be blocked or allowed; see also col 16, 56-col 17, 20 as discussed above).
Lee, a Continuation in Part of US Patent 9,634,990, discloses virtual machines and containers but does not have support for containers as they are known in the art (executable units of software in which application code is packaged, along with its libraries and dependencies in common ways so it can be run anywhere) in the parent application.  However, in an analogous art, Baldwin discloses managing resources of a distributed system including any commercially available and custom software (e.g., server/communications software, analysis modules, resource modules, virtual machines, containers, compute engines, etc.) (para 43).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Lee with the implementation of Baldwin by substituting the known equivalents for the same purpose and achieving predictable results (MPEP 2144.06).

3. The front-end device of claim 1, wherein the one or more processors, when configuring the firewall within the front-end device, are configured to: configure one or more of an internal firewall or an external firewall within the front-end device based on a firewall rule enabling network traffic to be transferred between the user device and the back-end device (Lee, col 17, 31-59).

4. The front-end device of claim 1, wherein the one or more processors are further configured to: receive, by the firewall container and from the monitor container, information that identifies removal of the proxy container on the front-end device (Lee, col 25, 61-col 26, 5; see also col 13, 45-62 and col 14, 18-32).

(Lee, col 16, 56-col 17, 20; see also col 13, 45-62).

6. The front-end device of claim 5, wherein the one or more processors are further configured to: modify an entry associated with an external firewall module or internal firewall module within the front-end device (Lee, col 25, 61-col 26, 5; see also col 13, 45-62 and col 14, 18-32).

7. The front-end device of claim 1, wherein the proxy container of the front-end device is configured to transfer network traffic between the user device and a back-end container of the back-end device, and the proxy container provides, to the back-end container of the back-end device, network traffic via the interface to enable the user device to access the back-end container of the back-end device (Lee, col 6, 29-59).

Claims 8, 10-14, 15, 17-20, 22, 23 are similar in scope to claims 1-7 and are rejected under similar rationale.

9. Lee and Baldwin disclose the non-transitory computer-readable medium of claim 8, where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: communicate via one or more application programming interfaces (APIs) with one or more of: the proxy container, the monitor container, a networking container, or a gateway protocol container (Lee, col 16, 63-col 17, 20; see also col 25, 8-18).

Claims 16, 21 are similar in scope to claim 9 and are rejected under similar rationale.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,491,567. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the parent application, 15/462,154, now US Patent 10,491,567.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439